MEMORANDUM **
Westfork Corp. and Calneva Cattle Co. (collectively, ‘Westfork”) appeal the district court’s order of costs requiring them to pay certain expenses incurred by defendants in Westfork’s unsuccessful tort action. We affirm. Because the facts are familiar to the parties, we recount them only as necessary to explain our decision.
1. The district court was within its discretion to consider Right Away Foods Corp.’s bill of costs, notwithstanding the timing of Right Awajfs submission of supporting documentation. Harris v. Marhoefer, 24 F.3d 16, 20 n. 4 (9th Cir.1994).
2. We review the district court’s award of costs for abuse of discretion. Alflex Corp. v. Underwriters Labs., Inc., 914 F.2d 175, 176 (9th Cir.1990). The district court addressed Westfork’s objections in detail, and provided a reasoned basis for rejecting them. We cannot say that the court abused its discretion.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.